Pee Curiam,
We agree with the court below that the affidavit of defence is insufficient. The plaintiff’s statement of claim avers that his subscription to the stock of the Phila. & Sea Shore Ry. Co. was made upon the faith of the letter of the defendant to the plaintiff, dated Sept. 4, 1889. In this letter the defendant said: “ In consideration of your subscription of $5,000 to the stock of the proposed Phila. & Sea Shore Ry. Co., I agree that it is understood that the said road shall be completed to Cape May by Oct. 1, 1890, and, in default thereof, I agree that the money paid by you on said subscription shall be returned to you by the said company, or, in default thereof, I shall do it myself, at that time.”
This was a contract of suretyship, based upon a sufficient consideration. It sometimes happens that the promoters of railways, and other enterprises, induce their friends to take stock therein, by holding out inducements like the foregoing, or others of a similar character. In such instances the consideration for the promise is the subscription by the promisee to stock which he did not want, in an enterprise in which he felt no particular interest. It is only just that a person who induces others to subscribe for stock under such circumstances should be held to his contract.
Judgment affirmed.